

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into in
duplicate as of this 29th day of September, 2006, by and among Vitasti, Inc., a
Delaware corporation (the “Company”), and Luo Yizi (the “Buyer”).


RECITALS


A. The Company is a corporation duly organized, validly existing and in good
standing pursuant to the laws of the State of Delaware.


B. The Buyer desires to invest the principal amount of Six Hundred Thousand
Dollars ($600,000) with and in the Company and receive, in exchange therefor, as
partial consideration for that investment, (i) ten million (10,000,000) shares
of the Company’s $.001 par value preferred stock (the “Preferred Shares”) and
(ii) two million (2,000,000) shares of the Company’s $.001 par value common
stock. Those shares of that common stock and the Preferred Shares shall be
referred to in this Agreement as the “Acquired Shares”. All dollar amounts
specified in this Agreement shall be, and are, in United States Dollars.


C. The Company has an interest in that certain wind project located in China,
known and commonly referred to as 49 Megawatt Zhanjiang wind farm (the
“Project”).


D. As additional consideration for the investment of the Buyer with and in the
Company, the Buyer desires to receive from the Company, and the Company desires
to grant to the Buyer, an interest in the Project equal to twenty percent (20%)
of the Company’s right, title, and interest in and to the Project, on the terms
and subject to all of the conditions specified in this Agreement.


E. The Buyer desires to convert the Preferred Shares, on a one share for one
share basis, to shares of the Company’s $.001 par value common stock on that
date which is exactly one year after the date of the Closing Date (as that term
is defined by the provisions of Section 3 of this Agreement (the “Anniversary
Date”)).


F. The Company desires that the Buyer so convert the Preferred Shares, on such a
basis, on the Anniversary Date, on the terms and subject to all of the
conditions specified in this Agreement.


G. The Company desires to sell and issue to the Buyer the Acquired Shares, and
Buyer desires to purchase from the Company the Acquired Shares, on the terms and
subject to all of the conditions specified in this Agreement.


NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS, PREMISES, MUTUAL
PROMISES, AGREEMENTS, REPRESENTATIONS AND WARRANTIES HEREIN SPECIFIED, FOR GOOD
AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES
AGREE WITH EACH OTHER AS FOLLOWS:


1. Incorporation of Recitals. The recitals of this Agreement, as specified
above, by this reference, are made a part of this Agreement proper, as specified
completely and specifically at length in this Agreement proper.


2. Subject Matter of and Consideration for Issue and Sale of Acquired Shares.


2.1 Issue and Sale of the Acquired Shares. On the Closing Date, the Company
shall issue, sell, assign, transfer, convey, set over, and deliver to the Buyer,
and the Buyer shall purchase from the Company, all of the Acquired Shares, by
delivering or causing to be delivered to the Buyer at the Closing certificates
evidencing and representing the Acquired Shares.


2.2 Assignment by the Company of Buyer’s Project Interest. On the Closing Date,
the Company shall sell, assign, transfer, convey, deliver, and set over to the
Buyer twenty percent (20%) of all right, title, and interest of the Company in
and to the Project; all such right, title, and interest to be held and enjoyed
by the Buyer for the Buyer’s own use and behoof as fully, completely, and
entirely as the same would have been held and enjoyed by the Company if this
assignment had not occurred (the “Buyer’s Project Interest”).


2.3 Consideration for the Acquired Shares. On the Closing Date, the Buyer shall
pay or cause to be paid to the Company at the Closing the principal amount of
Six Hundred Thousand Dollars ($600,000.00).


3. Closing and Closing Date. The closing (the “Closing”) of the transaction
contemplated by the provisions of this Agreement shall occur at the City of
Xiaotang, Guangdong, China, at 1:05 p.m. n October 9, 2006 (the “Closing Date”),
or at such other date, time and place as may be hereafter agreed upon in writing
by the Company and the Buyer.


4. Representations, Warranties and Covenants of the Buyer. The Buyer represents,
warrants, and covenants the following, the truth and accuracy of each of which
shall constitute a condition precedent to the obligations of the Company
pursuant to the provisions of this Agreement:


4.1 The Buyer’s Independent Investigation. The Buyer has relied solely upon such
independent investigations made by the Buyer or by the Buyer’s representatives
in making his decision to purchase the Acquired Shares and acquire the Buyer’s
Project Interest.


4.2 No Determination of Value or Fairness. The Buyer is aware that no agency has
approved or made any finding or determination regarding the value or fairness of
the purchase of the Acquired Shares or acquisition of the Buyer’s Project
Interest or any recommendation or endorsement of the Acquired Shares or
acquisition of the Buyer’s Project Interest.


4.3 The Buyer’s Knowledge and Experience. The Buyer has the requisite knowledge
and experience to evaluate the relative business aspects and risks, or the Buyer
has relied upon the advice of experienced advisors with regard to such aspects
and risks, and other considerations involved in purchasing the Acquired Shares
and acquiring the Buyer’s Project Interest.


4.4 The Buyer’s Due Diligence. The Buyer and the Buyer’s counsel or advisors
(collectively, “representatives”) have conducted or have had the opportunity to
conduct such due diligence as the Buyer has, or they, as the case may be, have,
deemed necessary to complete the Buyer’s evaluation of a purchase of the
Acquired Shares and acquisition of the Buyer’s Project Interest.


4.5 Buyer’s Discussion with Management. The Buyer and the Buyer’s
representatives have had the opportunity to discuss all material aspects
regarding a purchase of the Acquired Shares and acquisition of the Buyer’s
Project Interest with management of the Company or with its authorized agents,
and any and all questions asked have been answered to the full satisfaction of
the Buyer and the Buyer’s representatives.


4.6 Buyer’s Reasonable Expectation of Profit. The Buyer is purchasing the
Acquired Shares and acquiring the Buyer’s Project Interest with a reasonable
expectation of an economic profit from such purchase.


4.7 No Registration Rights. The Buyer is aware that the Buyer has no right to
require that the Acquired Shares be registered pursuant to the provisions of the
Securities Act of 1933, as amended (the “Act”). The Buyer is aware that the
Company had no obligation to assist the Buyer in obtaining any exemption from
any registration requirements imposed by applicable law, or registering or
qualifying the Acquired Shares in any jurisdiction. The Buyer is aware that the
Buyer shall be responsible for compliance with all conditions on transfer
imposed by the Securities and Exchange Commission or a securities administrator
or similar person of any state, province, or similar jurisdiction.


4.8 Acknowledgement of Restriction regarding Transferability. The Buyer is aware
that there are substantial restrictions on the transferability of the Acquired
Shares. As the Acquired Shares have not been registered pursuant to the
provisions of the Act, because of the exemption specified by the provision of
Regulation S, the Acquired Shares are “restricted securities” and cannot be
transferred, assigned, sold, or otherwise conveyed in the United States of
America for a period of one year following the date of issuance of the Acquired
Shares. In that regard, the Buyer shall not sell, transfer, assign, pledge,
hypothecate or otherwise dispose of any of the Acquired Shares in any manner
which would violate the provisions of Regulation S or eliminate the availability
to the Company of the exemption from the registration and prospectus delivery
requirements of the Act, which exemption is specified by the provisions of
Regulation S. The Buyer is aware that the Buyer shall be responsible for
compliance with all conditions on transfer imposed by the provisions of
Regulation S and for any expenses incurred by the Company for legal and
accounting services in connection with reviewing such a proposed transfer and
issuing opinions in connection therewith.


4.9 Buyer’s Net Worth. The Buyer has adequate net worth and means of providing
for the Buyer’s current needs and contingencies to sustain a complete loss of
the Buyer’s investment in the Company at the time of investment, and the Buyer
has no need for liquidity in connection with the Acquired Shares or the Buyer’s
Project Interest. The Buyer currently can afford a complete loss of the amount
that the Buyer will pay for the Acquired Shares and the Buyer’s Project
Interest.


4.10 No Public Market for the Preferred Shares. The Buyer is aware that there is
no public market for the Preferred Shares, that it is not probable that any such
market will develop, and that it may not be possible for the Buyer to sell or
otherwise dispose of the Preferred Shares readily.


4.11 Indemnification by the Buyer. The Buyer shall indemnify and hold harmless
the Company, and respective officers, directors, affiliates, accountants,
attorneys, agents, and other representatives from and against all damages,
losses, costs and expenses (including reasonable attorneys’ fees) which they may
incur by reason of any breach of any representation, warranty, covenant, or
agreement made by you in this Agreement in connection with the purchase of the
Acquired Shares and the acquisition of the Buyer’s Project Interest.


4.12 The Buyer’s Status as a Non-U.S. Person. The Buyer is not a “U.S. person”,
as defined below. A “non-U.S. person” is any person that is not a “U.S. Person”.
A “U.S. Person” is: (i) any natural person resident in the United States of
America; (ii) any partnership or corporation organized or incorporated pursuant
to the laws of the United States of America; (iii) any estate of which any
executor or administrator is a U.S. person; (iv) any trust of which any trustee
is a U.S. person; (v) any agency or branch of a foreign entity located in the
United States of America; (vi) any non-discretionary account or similar account
(other than an estate or trust) held by a dealer or other fiduciary for the
benefit or account of a U.S. person; (vii) any discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary
organized, incorporated, or (if an individual) resident in the United States of
America; and (viii) any partnership or corporation if: (a) organized or
incorporated pursuant to the laws of any foreign jurisdiction; and (b) formed by
a U.S. person principally for the purpose of investing in securities not
registered pursuant to the Act, unless it is organized or incorporated, and
owned, by “accredited investors” (as defined in Rule 501(a) of Regulation D
promulgated pursuant to the Act) who are not natural persons, estates or trusts.


5. Representations, Warranties and Covenants of the Company. The Company
represents, warrants, and covenants the following, the truth and accuracy of
which shall constitute a condition precedent to the obligations of the Buyer
pursuant to the provisions of this Agreement:


5.1 Conversion of the Preferred Shares. At such time as the Buyer converts the
Preferred Shares, on or after the Anniversary Date, the Company shall deliver or
cause to be delivered to the Buyer certificates signed by the President and
Secretary of the Company and dated as of the date of such conversion evidencing
and representing the number of shares of the Company’s $.001 par value common
stock so converted, to a maximum of ten million (10,000,000) shares of that
common stock.


6. Obligations at Closing.


6.1 Obligations of the Company. On the Closing Date the Company shall deliver or
cause to be delivered to the Buyer certificates signed by the President and
Secretary of the Company and dated as of the Closing Date evidencing and
representing the Acquired Shares.


6.2 Obligations of Buyer. On the Closing Date Buyer shall deliver or cause to be
delivered to the Company the principal amount of Six Hundred Thousand Dollars
($600,000.00).


7. Further Assurances. Each party shall take any and all action necessary,
appropriate or advisable to execute and discharge such party’s responsibilities
and obligations created by the provisions of this Agreement and carrying out the
intents and purposes of and consummating and closing the transaction
contemplated by the provisions of this Agreement.


8. Expenses. Each party shall pay any and all costs and expenses incurred or to
be incurred by such party in negotiating and preparing this Agreement and
effectuating the intents and purposes of and consummating and closing the
transaction contemplated by the provisions of this Agreement.


9. Assignment. No party shall have the right, without the consent of the other
party, to assign, transfer, sell, pledge, hypothecate, delegate, or otherwise
transfer, whether voluntarily, involuntarily or by operation of law, any of such
party’s rights or obligations created by the provisions of this Agreement, nor
shall the parties’ rights be subject to encumbrance or the claim of creditors.
Any such purported assignment, transfer, or delegation shall be null and void.


10. Successors and Assigns. This Agreement and each of its provisions shall
obligate the heirs, executors, administrators, successors, and assigns of each
of the parties. Nothing specified in this article, however, shall be a consent
to the assignment or delegation by any party of such party’s respective rights
and obligations created by the provisions of this Agreement.


11. Execution in Counterparts. This Agreement may be prepared in multiple copies
and forwarded to each of the parties for execution. This Agreement shall become
effective when the Company receives a copy or copies of this Agreement executed
by the parties in the names as those names appear at the end of this Agreement.
All of the signatures of the parties may be affixed to one copy or to separate
copies of this Agreement and when all such copies are received and signed by all
the parties, those copies shall constitute one agreement which is not otherwise
separable or divisible.


12. Captions and Interpretations. Captions of the sections and paragraphs of
this Agreement are for convenience and reference only, and the works specified
therein shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction, or meaning of the provisions of this Agreement.
The language in all parts to this Agreement, in all cases, shall be construed in
accordance with the fair meaning of that language as if prepared by all parties
and not strictly for or against any party. Each party and counsel for such party
have reviewed this Agreement. The rule of construction, which requires a court
to resolve any ambiguities against the drafting party, shall not apply in
interpreting the provisions of this Agreement.


13. Choice of Law. All questions concerning the validity, interpretation, or
performance of any of the terms, conditions and provisions of this Agreement or
any of the rights or obligations of the parties shall be governed by, and
resolved in accordance with, the laws of the State of Delaware, without regard
to conflicts of law principles.


14. Severability. In the event any part of this Agreement, for any reason, is
determined by a court of competent jurisdiction to be invalid, such
determination shall not affect the validity of any remaining portion of this
Agreement, which remaining portion shall remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated. It
is hereby declared the intention of the parties that they would have executed
the remaining portion of this Agreement without including such part, parts, or
portion which, for any reason, may be hereafter determined to be invalid.


15. Waiver and Modification. No modification, supplement or amendment of this
Agreement or of any covenant, condition, or limitation specified in this
Agreement shall be valid unless the same is made in writing and duly executed by
both parties. No waiver of any covenant, condition, or limitation specified in
this Agreement shall be valid unless the same is made in writing and duly
executed by the party making the waiver. No waiver of any provision of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.


16. Governmental Rules and Regulations. The transaction contemplated by the
provisions of this Agreement are and shall remain subject to any and all present
and future orders, rules and regulations of any duly constituted authority
having jurisdiction of that transaction.


17. Number and Gender. Whenever the singular number is used in this Agreement
and, when required by the context, the same shall include the plural, and vice
versa; the masculine gender shall include the feminine and the neuter genders,
and vice versa; and the word “person” shall include individual, company, sole
proprietorship, corporation, joint venture, association, joint stock company,
fraternal order, cooperative, league, club, society, organization, trust,
estate, governmental agency, political subdivision or authority, firm,
municipality, congregation, partnership, or other form of entity.


IN WITNESS WHEREOF the parties have executed this Stock Purchase Agreement in
duplicate and in multiple counterparts, each of which shall have the force and
effect of an original, effective as of the date specified in the preamble of
this Agreement.


Vitasti, Inc.,       
a Delaware corporation




By:  ______________________________ By: ______________________________
Luo Yizi
Its:  Director       
Shannon de Delley
 